February 01, 2008


Mr. J. Clifton Hall III
Westmoreland Hall, P.C.
2800 Post Oak Blvd., Suite 6400
Houston, TX 77056-6125


Mr. Warren W. Harris
Bracewell & Giuliani, LLP
711 Louisiana Street, Suite 2300
Houston, TX 77002-2778
Mr. J. James Cooper
Gardere Wynne Sewell & Riggs
1000 Louisiana, Suite 3400
Houston, TX 77002


Mr. G. Andrew Veazey
Huval Veazey Felder & Aertker, LLC
101 Feu Follett, Suite 101
PO Box 80948
Lafayette, LA 70598


RE:   Case Number:  02-0730
      Court of Appeals Number:  14-01-00349-CV
      Trial Court Number:  98-08295

Style:      EXCESS UNDERWRITERS AT LLOYD'S, LONDON AND CERTAIN COMPANIES
      SUBSCRIBING SEVERALLY BUT NOT JOINTLY TO POLICY NO. 548/TA4011F01
      v.
      FRANK'S CASING CREW & RENTAL TOOLS, INC.

Dear Counsel:

      Today the Supreme Court of Texas delivered the enclosed  opinions  and
judgment in the above-referenced cause.  (Justice Brister not sitting)


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures


|cc:|Mr. Charles Bacarisse    |
|   |Mr. Ed Wells             |
|   |Ms. S. Shawn Stephens    |
|   |Mr. Fred A. Simpson      |
|   |Mr. Patrick J. Wielinski |
|   |Mr. Kent Hance           |
|   |Mr. E. Lee Parsley       |
|   |Mr. Trevor Boyd Hall     |
|   |Mr. L. Hayes Fuller III  |
|   |Mr. E. Thomas Bishop     |
|   |Mr. Christopher Benjamin |
|   |Dove                     |
|   |Mr. David Taubenfeld     |
|   |Mr. Fred C. Bosse        |
|   |Mr. James R. Old Jr.     |